Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  One of the periods at the end of the claim must be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 7, 8, 14, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sohn (US 10,402,701) in view of Zhou [“Online Incremental Feature Learning with Denoising Autoencoders”].
 	As to claim 15, Sohn discloses a method comprising: 
 	feeding a historical dataset into a neural network, including selecting the neural network and pre-training the selected neural network with labeled data in the historical dataset, the pre-training including training weights of layers of the selected neural network (col. 9, lines 12-16, col. 10, lines 37-47); 
 	training a neural network (CNN) in an active learning environment for a new dataset while transferring knowledge from the trained weights of the selected neural network (col. 13, line 63 – col. 4, line 55), including:  
 		borrowing weights of a knowledge operator from the pre-trained neural network (col. 14, lines 8-9).
 	Sohn is silent on learning features novel to the new dataset, including updating weights of the knowledge operator; and combining the borrowed knowledge operator weights with the updated weights the CNN predicting one or more labels for the new data as output data.
 	Zhou teaches learning features novel to the new dataset, including updating weights of the knowledge operator (Fig.1, Sections 3.1, 3.2 pages 1454, 1455); and combining the borrowed knowledge operator weights with the updated weights the CNN predicting one or more labels for the new data as output data (Fig. 1, Sections 3.1, 3.3 pages 1454, 1455, 1456).
	It would have been obvious to one of ordinary skill in the art to incorporate Zhou’s teachings of adding and merging features into Sohn in order to enable the neural network to efficiently learn new features.
 	As to claim 20, the combination of Sohn and Zhou discloses the method of claim 15, the trained CNN is a new machine learning classifier adaptively modified from the neural network to output one or more labels for the dataset as a predicted data annotation (Sohn, col. 9, lines 42-44, 64-67, col. 10, lines 16-20; Zhou, Sections 3.4, 4, page 1457).
	As to claims 1, 7, 8, 14, these claims recite features similar to features recited in claims 15, 20.  Therefore, they are rejected for reasons similar to those discussed above.
Allowable Subject Matter
Claims 2-6, 9-13, 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art discloses the combination of features required by claims 2, 9, 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC TRAN/Primary Examiner, Art Unit 2668